Exhibit 10.26

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designed as[*] . A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

MANUFACTURING AND SUPPLY AGREEMENT

 

This Manufacturing and Supply Agreement (“Agreement”) is entered into as of the
date signed by the last party to sign this Agreement, and with an effective date
of May 4, 2005 (the “Effective Date”) by and between Hyaluron Inc., with its
principal place of business at 99 S. Bedford Street, Suite 2, Burlington, MA 
01803, (“Hyaluron”) and NeoRx, a Washington corporation, having its principal
place of business at 300 Elliott Avenue West, Suite 500, Seattle, Wa 98119-4114.
Hyaluron and NeoRx may be referred to herein as a “Party” or, collectively, as
the “Parties”.

 

WHEREAS, NeoRx is engaged in the business of developing therapeutic product(s);
and

 

WHEREAS, Hyaluron is in the business of developing, manufacturing, testing and
packaging sterile pharmaceutical products; and

 

WHEREAS, NeoRx desires to utilize Hyaluron to develop, manufacture, test, and/or
package supplies of the product(s) as designated by NeoRx:

 

NOW, THEREFORE, the Parties agree as follows:

 

Definitions. As used herein the following terms will have the following
meanings:

 

“API” means the raw material components of the Product, as specified and
provided to Hyaluron by NeoRx.

 

“Batch” means the entire amount of Product yielded from a manufacturing event
using a specific quantity of APIs, Excipients, and components processed in
accordance with the Master Batch Record and the Manufacturing Standards.

 

“Batch Record” means the document created as and after each Batch is Processed
and Packaged. Each Batch Record will reflect and incorporate all aspects of the
Master Batch Record, the applicable Certificate of Analysis, and any
Manufacturing Variance Reports issued with respect to such Batch.

 

“Batch Release” means the final sign-off by a party’s quality department marking
the culmination of the quality process through which a batch of Product is shown
to conform to all aspects of the Manufacturing Standards.

 

“Bulk” means the bulk API for formulation.

 

“Compounded Bulk” means the API and Excipients which have been compounded but
not filled or packaged or finished into a final dosage presentation.

 

“Certificate of Analysis” means a certificate that accompanies each shipment of
APIs or Product certifying that the APIs or Product meets the specifications as
defined in the Manufacturing Standards.

 

“Date of Manufacture” means the date of sterile filtration and/or filling of the
Compounded Bulk.

 

“Excipient” means any substance other than the API used in formulating the
Compounded Bulk.

 

“API Reference Standard” means a quantity of APIs with a known assay, supplied
by NeoRx, with which Hyaluron may perform comparative analysis to API samples
having an unknown assay.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

“API Specifications” means the specifications with respect to the APIs as set
forth in the Master Batch Record.

 

 “Manufacturing Standards” means the specifications for Processing, Packaging,
and storing the Product set forth in the Specifications, the Master Batch
Record, CGMPs (as defined below), MSDSs, the QA Schedule and all applicable U.S.
laws and regulations, to the extent such terms and conditions are not
inconsistent with this Agreement.

 

“Manufacturing Variance Report” means a written report indicating any
significant variance in the Processing or Packaging of a Batch from the
procedures set forth in the Master Batch Record.

 

“Master Batch Record” means the document, as may be amended from time to time,
specifying: (i) the API Specifications, (ii) the procedures for testing and
releasing the APIs, (iii) the Excipients, (iv) the Primary Components,
(v) Secondary Packaging, (vi) the Specifications, (vii) the formula (listing the
APIs and the Excipients for the Product), and (viii) the procedures for
manufacturing the Product (listing the APIs, the Excipients, the Primary
Components, and the Secondary Packaging).

 

“To Package” and “Packaging” means the act of inspecting, labeling, and packing
the Product into units.

 

“Primary Components” means the vial/syringe, stopper, and seal as identified in
the Master Batch Record.

 

“Process” or “Processing” means the manufacturing procedures, or any part
thereof, involved in manufacturing the Product in accordance with the
Manufacturing Standards.

 

“Product” means finished product in final dosage presentation.

 

“Specifications” means the specifications for the APIs, the Excipients, the
Primary Components, the Secondary Packaging, and the in-process and release
specifications for the Product, as set forth initially in the applicable
Statement or Work and, subsequently in the Master Batch Record. Revisions to
Specifications may be made by the Parties from time to time and such changes
will be reflected in the Master Batch Record.

 

“Qualified Supplier” means a supplier of materials or components that has been
audited and/or assessed by Hyaluron and has passed Hyaluron’s quality assurance
standards.

 

“Secondary Packaging” means any component other than Primary Components used to
convert primary units into units.

 

“Shipping Components” means the packaging, boxes, and shipping containers into
which the Product is placed for shipment to NeoRx.

 

“Variance” or “Deviation” means a departure from an established quality standard
(e.g., CGMP standard operating procedure, Master Batch Record or
Specifications,, analytical control procedure, water monitoring procedure,
environmental monitoring specification, equipment maintenance schedule, or any
unusual occurrence), which may be either anticipated or unanticipated departures
from established quality standards and may have the potential to affect the
safety, identity, strength, quality or purity of the Product or Compounded Bulk.

 

1.                                       Quotation. Hyaluron will provide to
NeoRx the manufacturing and related services (the “Services”) as described in
the applicable Quotation (the “Quotation”), a form of which is attached hereto
as Exhibit A and incorporated herein by reference. The Parties will mutually
agree to the contents of each Quotation and any amendments thereto. Each
Quotation will, in addition to other matters, address the quality assurance and
control procedures. The Quotation may specify that NeoRx will provide certain
materials to Hyaluron or require that Hyaluron acquire certain materials from a
particular source. If NeoRx provides materials to Hyaluron, title in and risk of
loss of such materials will remain with NeoRx,

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

unless such loss occurs due to negligence by Hyaluron. In the event NeoRx
requests additional services relating to this Agreement, the Parties may
mutually agree upon such services and the costs related thereto in a separate
written agreement, which must be signed by authorized representatives of both
Parties before any such costs are incurred.

 

2.                                       Compensation for Services. Compensation
for the Services will be as specified in the Quotation. Hyaluron will bill NeoRx
for the Services as specified in the applicable Purchase Order. Such invoices
will be payable upon receipt by NeoRx. All pricing, payments, credits,
allowances or other monetary adjustments under this Agreement will be in U.S.
Dollars.

 

3.                                       Advance Notice For Services. NeoRx
agreesto give Hyaluron 60 days advance written notice prior to the required date
of manufacture for each Product Order under the terms of this Agreement.

 

4.                                      Services.

 

(a)                                  All Services will be conducted in
accordance with the applicable Quotation and Hyaluron’s internal Standard
Operating Procedures (“SOPs”), copies of which will be available for inspection
by NeoRx or its designated representatives at Hyaluron upon reasonable notice.
Notwithstanding the foregoing, unless otherwise specified in the applicable
Purchase Order, the manufacturing of the Product will be conducted in accordance
with Current Good Manufacturing Practices (“CGMPs”) as described in the relevant
United States Food and Drug Administration (“FDA”) regulations and guidelines
for the manufacture, control and storage of human pharmaceutical products,
including, without limitation, the FDA’s guidance for industry titled “Sterile
Drug Products Produced by Aseptic Processing – Current Good Manufacturing
Practice”, dated September  2004.

 

(b) Hyaluron will follow CGMP standards to manufacture for NeoRx clinical
Batches of a finished dosage form of the Product per the Manufacturing
Standards, and as may be further developed by Hyaluron, using the APIs,
components and Excipients specified. In accordance with CGMP and during the term
of this Agreement, Hyaluron will utilize validated cleaning and changeover
procedures prior to manufacturing any Product for NeoRx. Both Parties will
promptly notify each other of any new instructions or specifications required by
CGMP. Hyaluron will timely provide NeoRx with (a) a written description of any
actions taken to comply with new or revised CGMPs that affect the Product and/or
(b) copies of Hyaluron’s manufacturing records, including its Batch Records
regarding the Product, for the purposes of assuring product quality and
compliance with agreed-upon manufacturing procedures.

 

(c) Hyaluron will adhere to the Specifications and requirements, as detailed in
the Master Batch Record, the Manufacturing Standards and mutually agreed upon
protocols, where such specifications are in compliance and agreement with FDA
and other applicable regulatory agency guidelines. Hyaluron will obtain NeoRx’s
prior approval before it implements any change in the materials, equipment,
process or procedures used to manufacture the Product that would constitute a
significant Deviation under CGMP. Hyaluron will disclose all proposed changes in
such manufacturing materials, equipment, process or procedure to NeoRx.

 

(d) In the event that the Bulk fails to meet in-process or release
specifications, NeoRx may authorize a Deviation from the Batch Record in an
attempt to salvage the Batch. NeoRx assumes responsibility for all costs
associated with batch failure(s) until such time as Hyaluron has validated the
filling line for the Product, unless such batch failure(s) result(s) from
negligence by Hyaluron. Hyaluron will assume responsibility for Excipient costs
for batch failures occurring subsequent to product fill line validation, unless
such batch failures result from negligence by NeoRx. At no time will Hyaluron be
responsible for API costs resulting from batch failure.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

(e) Hyaluron will obtain materials and components for production from Qualified
Suppliers.

 

(f) Hyaluron and NeoRx will mutually develop a Master Batch Record for the
Product following the technical specifications, methods and know-how provided by
NeoRx.

 

(g) NeoRx will transfer to Hyaluron appropriate methods and in process assays
for manufacturing the Product. Such methods and in process assays will be
confirmed, or if requested, validated by Hyaluron for their application to the
finished Product.

 

(h) Hyaluron will provide NeoRx with copies of executed Batch Records, process
deviations and analytical data showing that the Specifications have been met,
following completion of the manufacture of the Product. NeoRx will have the
right to review and approve Master Batch Records, to approve planned process
deviations and to receive prompt notice of unplanned process deviations.
Hyaluron will retain original documents relating to the manufacture of NeoRx
Products and store these documents in accordance with CGMP and Hyaluron’s
internal quality assurance SOPs. Subject to the foregoing Hyaluron will notify
NeoRx before disposing of any of this Product documentation. In such case, NeoRx
may request, within seven days, to have the documents shipped to NeoRx in
accordance with NeoRx’s instructions and at NeoRx’s expense.

 

(i) In the event that NeoRx proposes any significant change to the
Specifications or manufacturing Process, NeoRx will deliver written notice to
Hyaluron describing such Change. Hyaluron will respond to any such notice within
15 days after Hyaluron’s receipt thereof; provided, however, that the
Specifications or Process will not be supplemented, modified or amended in any
respect without the prior written agreement of the Parties. If any change in the
Primary Components, Secondary Packaging, Shipping Components, Processes or
Product testing Specifications materially increases Hyaluron’s cost to
manufacture, test, or package the Product, Hyaluron reserves the right to make
reasonable pricing adjustments if needed to accommodate such changes. Prior to
initiating any work, Hyaluron will provide a scope of work and cost proposal.
New pricing will be effective upon implementation of the new specifications or
process.

 

(j) Hyaluron will provide NeoRx with all documents NeoRx reasonably requests
regarding its manufacturing processes and procedures for the Product. Hyaluron
further agrees to use reasonable commercial efforts to assist NeoRx in obtaining
FDA approval of a New Drug Application (NDA) with respect to the Product. Where
practicable, Hyaluron will assist NeoRx in obtaining approvals from other
government or regulatory agencies which may be required for the conduct of
clinical trials of the Product in other countries. Hyaluron specifically agrees
to cooperate with the FDA or other regulatory agencies, including but not
limited to any inspection prior to approval of any product.

 

 (k) Labeling and packaging will be approved by NeoRx, and all labels and
package inserts will be developed in accordance with Hyaluron’s guidelines with
regard to physical dimensions and handling procedures.

 

(l) Hyaluron will have the right to sample and retest Product or to have an
outside laboratory sample and retest Product if NeoRx claims that such Product
does not conform to the Manufacturing Standards. Disputes between the Parties as
to whether any Product rejected by NeoRx conforms to the Manufacturing Standards
will be resolved by a mutually acceptable third party testing laboratory.

 

(m) In the event that a batch of Compounded Bulk is found not to conform to the
bulk release specification set forth in the Manufacturing Standards prior to
initiation of the fill, Hyaluron will undertake one or more remedial steps in an
attempt to bring the Compounded Bulk into specification.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

Should these remedial steps fail to bring the Compounded Bulk into specification
NeoRx may direct Hyaluron to terminate the manufacturing process at this stage.

 

(n) Hyaluron will ship Product to the destination specified by NeoRx in
accordance with the applicable NeoRx instructions and will store the Product in
compliance with CGMP at Hyaluron’s facilities until delivery. All shipping costs
will be the responsibility of NeoRx. Title to and risk of loss of the Product
shall pass to NeoRx as the Product is delivered F.O.B. via a common carrier.
Completion of the task will be deemed to occur at the time Hyaluron informs
NeoRx that the Batch Record is signed off and the Certificate of Analysis has
been issued. NeoRx will be deemed to have accepted delivery of Batch of Product
if no Notice of Rejection/Nonconformance is received by Hyaluron within 30 days
after completion of the task. If NeoRx requests Hyaluron to store Product longer
than 2 weeks past the release date, there will be a storage charge applied which
will be proportional to the quantity stored.

 

(o) Hyaluron will retain and store samples of Product in accordance with CGMPs
and Hyaluron’s internal quality assurance SOPs. Subject to the foregoing,
Hyaluron will notify NeoRx before disposing of any retention samples of
manufacturing lots of intermediates or the Product. In such case, NeoRx may
request, within seven days, to have the samples shipped to NeoRx in accordance
with NeoRx’s instructions and at NeoRx’s expense.

 

(p) Hyaluron will dispose of all waste in accordance with applicable local and
federal regulations at NeoRx’s expense.

 

4.                                       Representations, Warranties and
Covenants.

 

(a)                                  Hyaluron represents and warrants to NeoRx
that:

 

(i)                                       All Product furnished pursuant to this
Agreement will conform to the relevant Specifications except in case of variance
or deviation of which NeoRx has been notified by Hyaluron;

 

(ii)                                    All Product furnished pursuant to this
Agreement will be manufactured and stored in accordance with, and all packaging
and labeling operations will be conducted in compliance with, CGMPs and other
applicable FDA and other governmental laws and regulations and all other
requirements set forth in the applicable Purchase Order;

 

(iii)                               All manufacturing under this Agreement will
be performed with the degree of skill and diligence normally employed by a
contract manufacturer performing the same or similar services; and

 

(iv)                              Hyaluron’s application of any intellectual
property, other than that provided to Hyaluron by NeoRx, in the performance of
the Services will not infringe any third party intellectual property rights.

 

(v)                                 Hyaluron represents as of the date of this
Agreement and continuously during the term of this Agreement that, to the best
of its knowledge, it and its employees, affiliates, contractors, and agents have
never been (i) debarred or (ii) convicted of a crime for which a person can be
debarred, under Section 335(a) or 335(b) of the Federal Food, Drug, and Cosmetic
Act (the “Act”). Hyaluron represents that it has never been and, to the best of
its knowledge, none of its employees, affiliates, contractors, or agents has
ever been (i) threatened to be debarred under the Act or (ii) indicted for a
crime or otherwise engaged in conduct for which a person can be debarred under
the Act. Hyaluron agrees that it will promptly notify NeoRx in the event it
receives notification of any such debarment, conviction, threat or indictment.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

(b)                                 NeoRx represents and warrants to Hyaluron
that Hyaluron’s application of any intellectual property provided to Hyaluron by
NeoRx in the performance of the Services will not infringe any third party
intellectual property rights.

 

(c)                                  Each of NeoRx and Hyaluron represent and
warrant to the other that:

 

(i)                                     it is duly organized and validly
existing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

 

(ii)                                  this Agreement is a legal and valid
obligation of it, binding upon it and enforceable against it in accordance with
the terms of this Agreement;

 

(iii)                               the execution, delivery and performance of
this Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which such may be
bound, and does not violate any law or regulation of any court, governmental
body or administrative or other agency having authority over it; and

 

(iv)                              it has not done any act or knowingly omitted
to do any act, and, to the best of its knowledge, after due inquiry, no event
has occurred, in each case during the period between the Effective Date and the
date this Agreement is entered into, that would (1) constitute a breach by it of
any provision of this Agreement, (2) cause the other party to incur any material
liability other than as to obligations to perform work and make payments in
accordance with this Agreement or (3) render any of its representations and/or
warranties untrue.

 

5.                                       Records. Hyaluron will maintain
adequate and accurate records covering the manufacture, quality control testing
and release of the Product and all other Services provided hereunder in
accordance with CGMPs and Hyaluron’s QA SOPs.

 

6.                                      Inspections. NeoRx will have the right
to schedule site inspections/compliance audits as needed, provided reasonable
advance notice is given to schedule such audits and such audits are carried out
during normal business hours. All inspections/audits will be performed in such a
manner as not to unduly delay the performance of the Services. NeoRx will be
permitted to attend any FDA or other regulatory inspections relating to the
Services specific to NeoRx’s product(s). Routine audits in excess of one audit
day per calendar year will be billed to NeoRx at Hyaluron’s prevailing daily
audit charge rate. Audits related to FDA compliance of NeoRx’s product(s) or
failures in product quality may be conducted by NeoRx without charge by
Hyaluron.

 

7.                                       Confidentiality.

 

7.1                                 NeoRx Confidential Information

 

(a) Hyaluron agrees during the term of this Agreement and for five (5) years
thereafter that it will take all steps reasonably necessary to: (i) hold NeoRx
Confidential Information in trust and confidence. “NeoRx Confidential
Information” means (A) this Agreement and any schedules and attachments hereto,
(B) the Product, and (C) any other information disclosed by NeoRx to Hyaluron.
Notwithstanding the other provisions of this Agreement, nothing received by
Hyaluron will be considered to be NeoRx Confidential Information if Hyaluron can
establish by competent proof that (A) such information has been published or is
otherwise readily available to the public other than by a breach of this
Agreement; (B) such information has been rightfully received by Hyaluron from a
third party without confidential

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

limitations; (C) such information has been independently developed for Hyaluron
by personnel or agents; or (D)  such information was known to Hyaluron prior to
its first receipt from NeoRx. Hyaluron may only disclose NeoRx Confidential
Information to those employees of Hyaluron who are required to have the
information in order to perform its obligations under this Agreement and third
parties who are bound by confidentiality restrictions no less stringent than
those contained in this Agreement. Notwithstanding the foregoing limitations on
disclosure, Hyaluron may disclose such information as is required by any law,
rule, regulation, order, decision, decree, subpoena or other legal process to be
disclosed. If such disclosure is requested by legal process, Hyaluron will
notify NeoRx of this request promptly prior to any disclosure to permit NeoRx to
oppose such disclosure by appropriate legal action.

 

(b)  Hyaluron agrees that it will take all reasonable measures to protect the
secrecy of and avoid disclosure and unauthorized use of NeoRx Confidential
Information. Without limiting the foregoing, Hyaluron will take at least those
measures that it takes to protect its own confidential information; however, in
no event, will less than a reasonable standard of care be used. Hyaluron will
make copies of NeoRx Confidential Information solely as necessary to perform its
obligations under this Agreement. Hyaluron will immediately notify NeoRx in the
event of any unauthorized use or disclosure of NeoRx Confidential Information of
which Hyaluron is or becomes aware.

 

7.2                                                         Hyaluron
Confidential Information

 

(a) NeoRx agrees during the term of this Agreement and for five (5) years
thereafter that it will take all steps reasonably necessary to (i) hold Hyaluron
Confidential Information in trust and confidence, (ii) not use Hyaluron
Confidential Information in any manner or for any purpose not expressly set
forth in this Agreement, and (iii) not disclose any such Hyaluron Confidential
Information to any third party without first obtaining Hyaluron’s express
written consent on a case-by-case basis. Notwithstanding the other provisions of
this Agreement, nothing received by NeoRx will be considered to be Hyaluron
Confidential Information if NeoRx can establish by competent proof that (A) 
such information has been published or is otherwise readily available to the
public other than by a breach of this Agreement; (B) such information has been
rightfully received by NeoRx from a third party without confidential
limitations; (C) such information has been independently developed for NeoRx by
personnel or agents without use of or reference to the Hyaluron Confidential
Information; or (D) such information was known to NeoRx prior to its first
receipt from Hyaluron. NeoRx may only disclose Hyaluron Confidential Information
to those employees or independent contractors of NeoRx who have a need to know
the information in order to perform their duties at NeoRx and who are bound by
confidentiality restrictions no less stringent than those contained in this
Agreement. Notwithstanding the foregoing limitations on disclosure, NeoRx may
disclose such information as is required by any law, rule, regulation, order,
decision, decree, subpoena or other legal process to be disclosed. If such
disclosure is requested by legal process, NeoRx will notify Hyaluron of this
request promptly prior to any disclosure to permit Hyaluron to oppose such
disclosure by appropriate legal action.

 

(b) NeoRx agrees that it will take reasonable measures to protect the secrecy of
and avoid disclosure and unauthorized use of the Hyaluron Confidential
Information. Without limiting the foregoing, NeoRx will take at least those
measures that it takes to protect its own confidential information; however, in
no event, will less than a reasonable standard of care be used. NeoRx will
immediately notify Hyaluron in the event of any unauthorized use or disclosure
of the Hyaluron Confidential Information of which NeoRx is or becomes aware.

 

8.                                       Intellectual Property.

 

Hyaluron agrees that NeoRx has and will retain sole and exclusive rights of
ownership in and to any

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

NeoRx Confidential Information. NeoRx agrees that Hyaluron has and will retain
sole and exclusive rights of ownership in and to any Hyaluron Confidential
Information. The parties do not plan to jointly develop any devices or
processes. The parties agree, however, if a device or process is jointly
developed, they will jointly own such device or process.

 

9.                                      Term and Termination.

 

(a)                                  This Agreement will continue until
April 15, 2010. Notwithstanding the foregoing, this Agreement may be extended by
written agreement of both of the parties. Termination of this Agreement will not
affect any right or obligations of the parties that arose prior to such
termination.

 

(b)                                 This Agreement may be terminated by NeoRx if
Hyaluron materially breaches this Agreement and Hyaluron fails to cure such
breach within 30 days from the receipt of prior written notice from NeoRx. This
Agreement may be terminated by Hyaluron if NeoRx materially breaches this
Agreement and NeoRx fails to cure such breach within 30 days from the receipt of
prior written notice from Hyaluron. In the event of termination by Hyaluron or
by NeoRx, Hyaluron will be entitled to payment for any portion of the Services
completed and for any noncancellable expenses incurred prior to the date of
notification of termination pursuant to this Agreement. Payment is upon the date
of receipt by NeoRx of the final invoice and receipt by NeoRx of all items
specified in this Section 10(b).

 

(c)                                  This Agreement may be terminated by either
party if the other party enters into liquidation whether compulsory or
voluntarily otherwise than for the purpose of amalgamation or reconstruction, or
a petition in bankruptcy is filed by or against either party in any competent
court and the same is not dismissed within 120 days or if the other party is
adjudicated bankrupt or insolvent or if the other ceases to do business, or
otherwise terminates its business operations.

 

(d)                                 This Agreement may be terminated by NeoRx if
NeoRx decides to no longer continue manufacturing or distributing the Product.

 

(e)                                  In the event of termination for any reason,
Hyaluron will return to NeoRx all materials NeoRx provided to Hyaluron
hereunder, and, upon NeoRx’s request, work completed or in progress by Hyaluron
pursuant to this Agreement, including any reports and other documentation.

 

10.                                 Indemnification.

 

(a)                                  NeoRx agrees to defend, indemnify and hold
harmless Hyaluron, its affiliates, officers, directors, employees and agents
(collectively, the “Hyaluron Parties”) from and against any and all costs
(including reasonable legal fees), damages, expenses, losses, suits, claims and
demands, in any manner caused by, resulting from or arising out of third party
claims or suits related to: (i) activities to be carried out by NeoRx pursuant
to this Agreement; (ii) the distribution of the Product or its use in clinical
trials; and (iii) a claim by a third party that Hyaluron’s use in the Services
of intellectual property provided to Hyaluron by NeoRx infringes such third
party’s intellectual property rights; provided, however, that the foregoing
indemnification will not apply to the extent such costs, damages, expenses,
losses, suits, claims or demands result from:

 

i.                  the negligence or willful misconduct of any Hyaluron Party;

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

ii.               any breach of this Agreement by Hyaluron, or any act by
Hyaluron outside the scope of this Agreement; or

 

iii.            Hyaluron’s failure to comply with applicable FDA or other
governmental laws and regulations.

 

(b)                                 Hyaluron agrees to defend, indemnify and
hold harmless NeoRx, its affiliates, officers, directors, employees and agents
(collectively, the “NeoRx Parties”) from and against any and all costs,
(including reasonable legal fees), damages, expenses, losses, suits, claims and
demands, in any manner caused by, resulting from or arising out of third party
claims or suits related to: (i) the negligence or willful misconduct of any
Hyaluron Party; (ii) any breach of this Agreement by Hyaluron, or any act by a
Hyaluron Party outside the scope of this Agreement; (iii)Hyaluron’s failure to
comply with applicable FDA or other governmental laws and regulations; or (iv) a
claim by a third party that Hyaluron’s use in the Services of intellectual
property, other than that provided to Hyaluron by NeoRx, infringes such third
party’s intellectual property rights; provided, however, that the foregoing
indemnification will not apply to the extent such costs, damages, expenses,
losses, suits, claims or demands result from:

 

i.                  the negligence or willful misconduct of any NeoRx Party;

 

ii.               any breach of this Agreement by NeoRx; or

 

iii.            NeoRx’s failure to comply with applicable FDA or other
governmental laws and regulations.

 

(c)                                  In the event that either party seeks
indemnification under the terms of this Section 10 (“the Indemnified Party”), it
will inform the other party (the “Indemnifying Party”) of the claim as soon as
reasonably practicable after it receives notice thereof (but in any event within
15 days of receipt of notice of such claim). The Indemnifying Party will have
the right, but not the obligation to, at the Indemnifying Party’s cost, to
assume direction and control of the defense of the claim, and will cooperate as
requested (at the expense of the Indemnifying Party), in the defense of the
claim. The Indemnifying Party will not settle or otherwise compromise any claim
or suit in any manner which requires the Indemnified Party to provide any
consideration, admit fault or take any other action that would be binding on
such Indemnified Party without the prior written consent of the Indemnified
Party.

 

11.                                 Limitation of Liability.

 

(a) In no event will either party be liable to the other party for lost profits,
loss of use, loss of business, business interruption, loss of data, cost of
cover or any indirect, special, consequential or incidental damages of any
nature whatsoever, however caused and under any theory of liability whether
based in contract, warranty, tort (including without limitation, negligence),
strict liability, statutory or otherwise, arising out of or in connection with
this Agreement even if the other party has been advised of the possibility of
such damages.

 

(b) Notwithstanding anything to the contrary herein, any limitations on
liability will not be applicable to liabilities to the extent arising from the
violations of law, recklessness or willful misconduct of a party.

 

(c)  This Section 11 shall not preclude a party from seeking indemnification for
damages as defined in Section 10.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

12.                                                                                
Miscellaneous.

 

(a)                                  Changes to this Agreement must be in
writing and require the signature of authorized officers of NeoRx and Hyaluron,
provided, however that changes involving additional services will be handled in
accordance with Section 1.

 

(b)                                 Hyaluron agrees to perform all the work
under this Agreement as an independent contractor. Hyaluron is not an employee,
partner, representative or joint venture of or with NeoRx, and nothing in this
Agreement will be construed to create such a relationship. Neither party will
have the power or right to bind or obligate the other.

 

(c)                                 Notices under this Agreement will be in
writing and delivered personally or by United States mail, certified mail or
courier to the following individuals:

 

To NeoRx:

Karen Auditore-Hargreaves

President & COO

300 Elliott Avenue West, Suite 500

Seattle, WA 98119-4114

 

To Hyaluron:

Dr. Shawn D. Kinney

President

Hyaluron Inc.

99 South Bedford St.

Burlington, MA 01803

 

(d)                                 This Agreement will be governed and
construed in accordance with the laws of the state of Massachusetts, excluding
any choice of law rules that may direct the application of the laws of another
jurisdiction.

 

(e)                                  If any provision of this Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, such provision will be deemed amended to conform to the applicable
laws of such jurisdiction so as to be valid and enforceable. If the offending
provision cannot be so amended without materially altering the intention of the
Parties: (i) it will be stricken; (ii) the validity, legality and enforceability
of such provision will not in any way be affected or impaired in any other
jurisdiction; and (iii) the remainder of this Agreement will remain in full
force and effect.

 

(f)                                    This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof and
supercede all previous agreements (oral and written). Any form containing other
terms and conditions of sale will not have the effect of modifying the terms and
conditions of this Agreement unless this Agreement is specifically amended as
provided herein. This Agreement will be binding upon and inure to the benefit of
the Parties and their successors and permitted assigns.

 

(g)                                 Hyaluron, on behalf of itself and its
employees, agents, subcontractors and affiliates, agrees not to use the name of
NeoRx or any of its employees, agents or affiliates, or reference any of their
products, in any publicity, advertising or other publication without NeoRx’s
prior written approval. Results and services provided by Hyaluron do not
constitute an endorsement of the Product or NeoRx’s scientific conclusions.
NeoRx agrees not to use Hyaluron’s name in a manner that could reasonably be

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

construed as such an endorsement or in any other publicity or advertising
without Hyaluron’s prior written approval.

 

(h)                                 Neither party’s failure to exercise, or
delay in exercising any privileges, powers, rights or remedies under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy under this Agreement preclude further exercise
of any other right or remedy hereunder. The rights and remedies of the Parties
provided in this Agreement will not be exclusive and are in addition to any
other rights and remedies at law or in equity.

 

(i)                                     Neither party will be liable to the
other party in any manner whatsoever for any failure or delay in performing its
obligations under this Agreement if and to the extent, and for the duration,
that such is due to Force Majeure. Without prejudice to Section 10, any said
failure or delay will not give either party the right to terminate this
Agreement except, and to the extent that such Force Majeure continues for a
period exceeding three (3) months. Hyaluron will be entitled to payment for any
portion of the Services completed and for any noncancellable expenses incurred
prior to the date of notification of termination pursuant to this Agreement and
Hyaluron will return to NeoRx all materials NeoRx provided to Hyaluron
hereunder, and, upon NeoRx’s request, work completed or in progress by Hyaluron
pursuant to this Agreement, including any reports and other documentation. For
the purposes of this Section 13(j), “Force Majeure” means any cause beyond the
reasonable control of the party in question which for the avoidance of doubt and
without prejudice to the generality of the foregoing will include governmental
actions, war, riots, terrorism, civil commotion, fire, flood, epidemic, labor
disputes (excluding labor disputes involving the work force or any part thereof
of the party in question.

 

(j)                                     During the term of this Agreement,
Hyaluron and NeoRx will each maintain separate insurance coverage as follows:
(1) Product Liability in amounts of at least US$2,000,000.00; (2) General
Liability in amounts of at least US$2,000,000.00; (3) Workers compensation or
foreign employer liability in amounts in accordance with local and national
statute; and (4) Property in an amount of at least US$500,000.00 in accordance
with local and national statute. All insurance amounts may be obtained by full,
individual primary policy amount; a primary amount of less than minimum
requirement enhanced by a blanket excess umbrella policy; or a combination of
either. As an alternative to such insurance minimums, a party may provide
evidence of adequate financing, for purposes of self-insurance, as certified by
an independent actuary. The Parties will provide a certificate of insurance upon
request by the other. The Parties will provide each other with at least 30 days
prior written notice of any material change, cancellation or expiration of the
above-required insurance.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by an authorized corporate
officer of each party as of the date first above written.

 

 

Hyaluron Inc.

 

 

By:

s/Shawn D. Kinney

 

 

Shawn D. Kinney, Ph.D.

 

President

Date:

4-26-05

 

 

 

 

NeoRx:

 

 

By:

s/Karen Auditore-Hargreaves

 

 

Karen Auditore-Hargreaves

 

President & COO

Date:

5-4-05

 

 

 

s/Susan D. Berland, CFO

 

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

NEORX CORPORATION AND SUBSIDIARY

NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)

 

Exhibit A

 

QUOTATION

 

 

To:

Mr. Erik D. Laursen

 

Bid/Project#: 163

Date: 7/28/2005

 

Sr. Dir. Manufacturing

 

Rev#: 02

 

NeoRx Corp.

 

Project Title: Manufacture of NX 473 for Phase II

 

300 Elliott Ave. W., Suite 500

 

Studies

 

Seattle, WA 98119

 

 

 

Tel: 206-286-2504

 

 

 

Fax: 206-286-2537

 

 

 

Detailed project proposal attached.

 

Payment Schedule:          Please refer to attached project proposal

 

Payment Terms:           All payments due upon receipt of invoice

 

CONFIDENTIAL:          This document is protected in full by our confidentiality
agreement and should not be shared with any individual or company not named in
the agreement without the prior written approval of Hyaluron Inc.

 

Prepared by:

 

s/Andrea Wagner

 

Andrea Wagner, Ph.D.

Vice President, Business Development

 

Client: Please complete the following and return one original to the attention
of Andrea Wagner, Hyaluron Inc., 99 S. Bedford Street, Burlington, MA  01803.

 

I agree to the terms and conditions of this quotation and its attached project
proposal:

PO#:

 

Billing Address (if different from above):

Authorized Signature: s/Karen Auditore-Hargreaves

 

Title: Pres/COO

 

Date: 5/4/05

 

 

Please direct any questions concerning this proposal to Andrea Wagner, Customer
Representative. This quotation is valid for 30 days.

 

1

--------------------------------------------------------------------------------


 


PROJECT PROPOSAL: 163


REVISION NUMBER: 02


 ISSUED: APRIL 26, 2005


PROJECT TITLE: MANUFACTURE OF NX 473 FOR PHASE II STUDIES


HYALURON CUSTOMER SERVICE CONTACT: DR. ANDREA WAGNER


 

OBJECTIVE:                                                                                                                     
Hyaluron Inc. will:

 

•                  Provide aseptic filling, labeling and packaging for Phase II
Studies.

 

This quote is offered with the assumptions that:

 

1.                                       There will be initial start up costs
related to the purchase of   equipment.

2.                                       All analytical methods are not known at
Hyaluron and some will be transferred to Hyaluron with current SOPs developed
and validated or verified at Hyaluron.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

TASK 1:                        BATCH RECORD/DOCUMENTATION PACKAGE

 

Hyaluron will prepare a documentation package for manufacturing of client’s
product. This will include preparation of documentation for material
specifications, incoming inspection, in process testing, final product release
tests and results and manufacturing directions. One copy of this documentation
will be provided to client.

 

COST

$[*]

--------------------------------------------------------------------------------

*Includes one client review/comment of documentation, additional revisions will
require additional fees.

 

TASK 2:                        ANALYTICAL TESTING TRANSFER, DEVELOPMENT AND
VALIDATION

 

Hyaluron will work with NeoRx Corp. to obtain release testing via outside
testing groups designated by NeoRx Corp. NeoRx Corp. will transfer the UV assay
to Hyaluron for validation to perform the cleaning validation of the filling
area. Additionally, this test will be used to release the formulation for
filling and understand the concentration of the API in the product formulation.
The assay will be incorporated into Hyaluron’s quality system with a copy sent
to NeoRx Corp. for review.

 

COST

$[*]*

--------------------------------------------------------------------------------

*Does not include cost of materials or outsourced testing which will be billed
to client at Hyaluron’s cost plus [*]%.

 

TASK 3:                        FORMULATION TRANSFER

 

Hyaluron (HY) will work with NeoRx Corp., to verify the proposed product and
process requirements, and confirm all design goals such as:

 

A.                                   Batch Sizes (Input from NeoRx Corp. (NRC))

B.                                     Aseptic requirements (Nitrogen
overlay/needle sparging/vacuum) (HY & NRC)

C.                                     Formulation and storage conditions for
API – need to formulate heated between [*] (HY)

D.                                    Homogeneity specifications – some
sensitivity to stainless steel – use polypropylene system (NRC)

E.                                      Fill size specifications and filling
requirements (Very large fill volume need to do media fills for hand or semi
automated filling of [*] bottle)(NRC)

F.                                      Final Product container, labeling and
packaging (NRC)

 

Hyaluron will transfer the formulation and run one engineering (10% of full
scale) run. Through this engineering run draft manufacturing directions will be
finalized. The material will used to finalize assay development, transfer and
validation if required.

 

COST

$[*]*

--------------------------------------------------------------------------------

*Does not include any client specific equipment costs or product components,
which will be billed at Hyaluron’s cost plus [*]%.

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

TASK 4:                        CLEANING VERIFICATION

 

Hyaluron will perform the follow tasks to verify cleaning effectiveness:

 

A.           Develop a cleaning specification for NeoRx Corp.’s product.

B.             Determine the most effective product sampling program to use for
the detection of residual product or cleaning agents (e.g., direct surface
sampling and rinse samples).

C.             Establish limits for analytical detection of product and cleaning
agents (if applicable), as well as recommended methodologies (TOC, product
specific assays, HPLC, etc.)

D.            Perform verification studies to demonstrate that remaining product
residues are within established acceptance criteria when cleaned by standard
operating procedures.

 

COST

$[*]*

 

TASK 5:                        EQUIPMENT REQUIRED

 

The following equipment will be required to conduct the validations and
manufacturing of commercial product:

 

2- Fill Needles estimated $[*]/each

1 - Mixing bags/levitron bags estimated at $[*]

Stainless Steel Trays for vials estimated at $[*]

Change parts for capper estimated at $[*]

 

TOTAL ESTIMATED COST

$[*]*

 

--------------------------------------------------------------------------------

*Cost is Hyaluron’s cost plus [*]%.

 

TASK 6:                        ASEPTIC FILLING VALIDATION

 

Hyaluron will perform aseptic media validation simulating the aseptic handling
of NeoRx Corp.’s product during filling operations. Sterilization validation of
all product contact parts, such as pumps, needles, tubing and any vessels, must
be performed prior to the initiation of the media fills. Hyaluron will fill up
to [*] of the selected vials with the highest volume desired (up to [*]) of
media, stopper and incubate. This will be performed in triplicate with a 2-week
incubation occurring after each fill. The filling validation will be performed
in compliance with ISO 13408-1 and the FDA 2004 Guideline on Sterile Drugs
Products Produced by Aseptic Processing.

 

Cost

$[*]/run*

 

--------------------------------------------------------------------------------

*Does not include the cost of bottles, stoppers or caps – requirement of [*]
units to complete the validation.

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

TASK 7:                        STERILIZATION VALIDATION OF VIALS AND STOPPERS

 

The objective of this task is to validate the steam autoclave cycle used to
sterilize the equipment (stoppers, transfer tubing and filling equipment) for
the aseptic filling. The depyrogenation cycle will also be validated for the
sterilization of the [*] ml vials. Each validation will be performed with an
overkill approach using appropriate temperature monitoring and biological
indicators. The validation results will be included in a summary report upon
completion of the validation, which will be forwarded to NeoRx Corp.

 

COST

$[*]*

 

--------------------------------------------------------------------------------

*Does not include the cost of the vials or stoppers used in each validation. All
outside testing will be charged to NeoRx Corp. at Hyaluron’s cost plus [*]%.

 

TASK 8:                        EH&S EVALUATION

 

Hyaluron will evaluate the product toxicity for handling purposes. Disposal,
handling during lab analysis, formulation and filling will be evaluated and a
protocol written to train operators on overall handling of the material.
Operator training on toxic substance handling as it relates to the product will
be conducted to ensure safety in the handling of the product. Additionally,
spill containment and clean-up training in the case that a spill or breach in
containment occurs with the product will be conducted with all personnel exposed
to the product. Standard operating procedures for disposal and handling will be
written.

 

Cost

$[*]

 

TASK 9:                        FILL DEVELOPMENT

 

Hyaluron will evaluate the filling process and develop a method to fill the NX
473 solution on the SV-122 filler that will be validated and employ hand
stoppering. The material will be transferred to the West Capper for capping
after filling. The equipment will be retro-fitted to accommodate the large vial
size and ensure high volume filling and capping.

 

Cost

$[*]

 

TASK 10:                 PHASE II STUDY LOT PRODUCTION

 

Hyaluron will provide NeoRx Corp. with production of a [*] ml of the NX 473
solution with [*] gram volume into [*] ml vial in accordance with approved
manufacturing directions. Hyaluron will sterile filter bulk solution formulated
from drug substance API and excipients by Hyaluron and aseptically fill by
semi-automatic method, and send out post fill testing to the laboratory of
NeoRx’s choice, inspect, label, and package vials and ship to NeoRx Corp or a
designated storage facility.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

 

Stability Production

 

Cost*

[*] ml Bottles

 

 

2000 units

 

$ [*]

Cost of Additional Units

 

 

Up to 4000

 

$ [*]/each

 

--------------------------------------------------------------------------------

 *Cost of bottle, stopper, cap, and outsourced washing at estimated $[*]/vial is
not included in the above cost, if actual costs exceed this estimate then client
will be billed the additional. The product will be labeled, packed and sent to
NeoRx Corp at NeoRx expense. Minimum order quantity is 2000 units.

 

NeoRx and Hyaluron will use best efforts, within commercial reasonableness to
release the product before the end of Q3 2005.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

GENERAL PROVISIONS FOR THE PROJECT

Hyaluron Inc. will not:

•                  Modify the objectives without client approval.

•                  Delete or modify any agreed specification without client
approval.

•                  Ship any supplies without expressed written client approval.

 

The Client will:

•                  Provide raw materials in sufficient quantity on the agreed
upon date

•                  Provide to Hyaluron Inc. any information pertinent to the
project that may be known to the client.

•                  Provide safety and toxicology data and information (both
known and suspected, including a MSDS) for any compound prior to project
initiation as well as updates as information becomes available.

•                  The client agrees that, if any document submission to the
FDA, domestic or international regulatory agencies, contains a description of
work performed by Hyaluron Inc., the content of which has not been previously
submitted to the agency, that description of work will be provided to Hyaluron
Inc. after the submission.

 

Audits:

Hyaluron Inc. allows the client an annual one-day audit with a one-time
allowance of up to three audit days given on the first year, and one visit to
the facility during development and during the fill. The visitation limitation
does not include technology transfer issues that may arise and cause additional
visits. Additional audits or visits will be charged to the client at a rate of
$[*] per day. Audits and visits will be scheduled in advance at a reasonable
time.

 

Liability:

Hyaluron shall not be liable for damages for, nor shall this agreement be
terminable by reason of, any delay or default in Hyaluron’s performance
hereunder if such a delay or default is caused by conditions beyond Hyaluron’s
control including, but not limited to, acts of God, regulation or law or other
action of government or any agency thereof, war, insurrection, civil commotion
destruction of production facilities or materials by earthquakes, fire, flood or
storm, labor disturbances, epidemic, or failure of suppliers, public utilities
or common carriers. Hyaluron agrees to promptly notify the client of any
interruptions of supply as described above and to employ all reasonable efforts
toward prompt resumption of its performance when possible if such performance is
delayed or interrupted by reason of such event.

 

Supplies:

Unless otherwise specified in the proposal, the client will be invoiced for the
cost plus [*]% of all excipients, supplies and capital items necessary to
complete the project (such as vials, stoppers, seals, labels, etc.).

 

Shipping:

All shipping, packaging materials and handling charges will be billed to the
client.

 

Waste Disposal:

Hyaluron will be responsible for all waste disposal related to product
production. NeoRx will be charged Hyaluron’s cost plus [*]%.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

Variables and Additions:

The parties recognize that this is a development project leading to a commercial
production and supply, and that, as such, unusual, unique and unexpected
problems, requirements, or developments may arise which require additional
unanticipated work such as additional analytical work due to customer request,
out of specification results and/or analysis of samples placed on hold.

 

In the event any of these variables or others exist or occur, Hyaluron Inc will
promptly identify them, and notify the client such that mutually agreeable terms
can be reached. The additional work will proceed when agreement has been
reached. Hyaluron will supply regulatory and other support for as requested at a
billable rate of $[*]/hour.

 

Cancellations and Rescheduling:

All cancellation and rescheduling requests must be submitted in writing.

 

Cancellation or rescheduling of clinical runs will incur the following fees:

 

Number of days before scheduled
run

 

Rescheduling Fee (if rescheduled
within 30 days of initial)

 

Cancellation Fee

16 – 30 days

 

[*]% of Manufacturing Task Price

 

[*]% of Manufacturing Task Price

8 – 15 days

 

[*]% of Manufacturing Task Price

 

[*]% of Manufacturing Task Price

0 – 7 days

 

[*]% of Manufacturing Task Price

 

[*]% of Manufacturing Task Price

 

When canceling an entire project, the client forfeits the initial deposit paid
at the beginning of the project and is responsible for project costs incurred up
to the date of receipt of the cancellation notice as well as any associated
costs to close down the project.

 

Terms of Payment:

[*]% of each task’s cost is due upon acceptance of the task; the remainder is
due upon completion of the task. All equipment costs are due prior to Hyaluron’s
placement of a P.O. for purchase. All invoices are due and payable upon receipt
and past due after thirty (30) days from the date of invoice. All amounts past
due shall incur interest at the rate of 1.5% per month or the highest rate
permitted by law (whichever is less). All payments shall be made to Hyaluron
Inc. at the address specified on the front of the invoice.

 

The client assumes all responsibility for all reasonable legal fees and other
reasonable collection costs made necessary by wrongful default in payment.

 

--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 

8

--------------------------------------------------------------------------------